Title: To Thomas Jefferson from Edmund Searcy, 22 May 1804
From: Searcy, Edmund
To: Jefferson, Thomas


          
            Sir
            Kentucky Woodford County May 22nd: 1804
          
          I have for some time been desirous to explore Louisiana since it has been ceded to the United States, particularly that part which is Watered by the Red and Arkansas Rivers. I have ventured to address you on the subject, having seen the Copy of a Report of a Committee on that subject recommending to Authorize the President to have a full and compleat Geographical Report made from Actual Survey, of the Rivers and and other observations; But I am told by Mr Breckiridge that the friends to the Measure could not procure an appropriation for the purpose; that the only fund that could be Applied that way, is three thousand Dollars put in the power of the President to extend the foreign intercourse of the Nation and was intended by the Western Members, and friends to the Measure to be used in that way.
          
          Was I certain that you would Apply that money or a considerable part of it to that use, I would have inclosed you letters of recommendation and Solicited an Appointment to explore one or both of those Rivers particularly the Red River, I am willing to undertake the tour upon any reasonable terms, that may enable me to fit out the expedition; if it is your pleasure to procure for Government such information; and if the arrangements are not already made, I hope you will be so obliging as to Write me as soon as convenient and give me a sketch of your intentions and I doubt not but I shall be able to satisfy you by recommendations from your Acquaintances here, of my Qualifications to perform the duty to your satisfaction and the good of my Country—
          I am Sir! with very cincere Esteem your Mo. Huml Sert
          
            Edmund Searcy 
          
        